In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), entered October 15, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
While delivering supplies to the defendant Island Grill Diner, the plaintiff allegedly stepped into a patch of grease, dirt, and oil in the defendant’s parking lot, and then slipped while walking down an interior flight of stairs, sustaining injuries. The Supreme Court granted the defendant’s motion for summary judgment. We affirm.
To establish a prima facie case of negligence, the plaintiff is required to prove at trial that the defendant either created the condition that caused the plaintiff’s accident, or had actual or constructive notice of that condition (see, Pianforini v Kelties Bum Steer, 258 AD2d 634). In support of its motion for summary judgment, the defendant established that it neither created the pool of grease, dirt, and oil in the parking lot, nor had actual or constructive notice of the condition. In opposition, the plaintiff offered only speculation and conclusory statements, which were insufficient to defeat the motion for summary judgment (see, Mercer v City of New York, 223 AD2d 688; Sneeden v North Shore Univ. Hosp., 268 AD2d 519).
The plaintiff’s remaining contention is without merit. Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.